Citation Nr: 1331911	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  12-28 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for a back disability. 

2. Entitlement to service connection for an eye condition, claimed as cataracts.  


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1946 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have a back disability due to any incident of his active duty service. 

2. The preponderance of the evidence reflects that the Veteran does not have an eye condition due to any incident of his active duty service.


CONCLUSIONS OF LAW

1. The Veteran's back disability was not incurred or aggravated in service and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 

2. The Veteran's eye condition was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has satisfied its duty to notify by issuing pre-adjudication notice letters in October 2010 and November 2010.  The October 2010 letter advised the Veteran of what evidence was required to substantiate his service connection claims, and of his and VA's respective duties for obtaining evidence.  It provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

The duty to assist provisions of the VCAA have been met.  The claims file contains partial service treatment records (STRs), reports of post-service medical treatment, and statements from the Veteran and his family.

Some of the Veteran's STRs were not available and are presumed destroyed in the National Personnel Records Center in 1973.  Where STRs have been destroyed or are unavailable, VA has a heightened duty to assist the Veteran and the Board has a heightened duty to provide and explanation of reasons or bases for its findings.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991).  That duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  "Full compliance with the [statutory duty to assist] also includes VA assistance in obtaining relevant records from private physicians when [the Veteran] has provided concrete data as to time, place, and identity."  Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

The absence of some or all of his STRs does not obviate the need for a nexus linking the Veteran's disabilities to his period of military service.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

In a November 2010 letter, the Veteran was informed that some of his STRs were presumed destroyed in the 1973 fire.  He was provided with a National Archives Form 13055 and informed that he needed to fill it out with information necessary for the RO to attempt to obtain his STRs from the National Archives.  The Veteran signed the form and returned it to the RO, but did not provide any information; the form was left blank.  While the duty to assist is neither optional nor discretionary, the duty is not always a one-way street; nor is it a "blind alley."  See Olson, 3 Vet. App. at 483; see also Littke, 1 Vet. App. at 92.  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the veteran only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted). 

The Veteran has not been afforded VA examinations to assess the nature and etiology of his back disability and eye condition.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As discussed below, the Veteran has not been shown to have an event, disease, or injury in service to which a current diagnosis could be related; the second element set forth in McLendon is not satisfied.  Id.  His entry and separation examination reports are negative for any symptoms of, treatment for, or diagnosis of a back disability or eye condition, and the record contains no probative evidence that demonstrates otherwise.  The Veteran has advanced no specific lay assertions other than that he was sick while in service.  Therefore, because there is no event, injury, or disease in service or a service-connected disability to which a current disorder could be related, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i) ; cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  The third element set forth in McLendon is not satisfied because there is no medical or lay evidence of record to indicate that the Veteran's claimed disabilities are related to service.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012). 

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A. Back Disability

In his October 2011 Notice of Disagreement (NOD), the Veteran asserted that he had back pain.  Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

In an August 2011 private medical record, Dr. S. P. stated that the Veteran had osteoarthritis, but did not state in which joints.  Affording the Veteran the benefit of the doubt, the Board will conclude that Dr. S. P.'s diagnosis includes the Veteran's back.  The Board notes further that the record contains a February 1998 x-ray report of the Veteran's lumbar spine that showed minimal osteophytes and spondylosis deformans although this diagnosis is outside of the appeal period.  In any event, the Board does find that the first element of a service connection claim is satisfied.  Hickson, 12 Vet. App. at 253.  

The Veteran's complete STRs are not available.  However, his August 1946 entry examination and January 1947 separation examination are of record.  Both examinations show a normal musculoskeletal system and no symptoms or diagnoses related to his back were noted.  The Veteran's STRs do not provide probative evidence in support of his claim.  

The Veteran's private medical records show that the Veteran has osteoarthritis.  They do not discuss his period of military service in any way.  

The Veteran has submitted lay evidence in support of his claim.  In October 2010, one of his children stated that the Veteran had "plenty of sickness" in service.  However, no specific conditions were identified.  The Veteran's child, as a layperson, is competent to discuss what the Veteran told him or her regarding observable symptoms such as feeling ill.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, there is nothing in the record that would cause the Board to find the statement not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, the October 2010 statement does not provide probative evidence in support of the Veteran's claim because it is not specific and does not mention the claimed back disability.  In February 2013, the Veteran stated that all of his disabilities "tru[]ly and permanently" affected him.  Although the Veteran's statement regarding his health problems is competent and credible, it is not probative because it does not address whether the Veteran's back disability was incurred in service.  The second element of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253.  

Further, there is no probative evidence of a nexus between the claimed disability and service.  As discussed above, the medical evidence of record does not provide a link between the Veteran's back disability and service.  The lay evidence submitted by the Veteran is not specific and does not address the issue of whether his back disability is related to service.  The third element of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253.  Service connection on a direct basis is not warranted.  

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, osteoarthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is no medical or lay evidence of record showing that the Veteran was diagnosed with arthritis within one year of his separation from service in February 1947.  Presumptive service connection is not warranted.  

Lastly, arthritis is a chronic condition as set forth in 38 C.F.R. § 3.303(a).  Therefore, the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not asserted, and the evidence does not show, that his back disability began in service and that he has continued to experience symptoms of it since then.  Service connection based upon continuity of symptoms is not warranted.  

In conclusion, the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

B. Eye Condition

In November 2010, Dr. M. M. noted that the Veteran had only light perception at a far and near distance in his right eye, and that his left eye far distance vision was 20/70-1 and his near distance vision was 16/200.  In January 2013, Dr. A. L. of the Office of Municipal Health Officer noted that the Veteran had a diagnosis of poor visual acuity.  

With regard to the Veteran's right eye, an August 1992 request for a chest x-ray indicated that he had a history of a mature cataract in his right eye.  This is the only mention of a cataract in the record.  There is no indication that it was removed.  Affording the benefit of the doubt, the Board finds that the first element of service connection, a current disability, is met for the Veteran's right eye.  Hickson, 12 Vet. App. at 253.  

The Veteran's August 1946 entry examination shows that his visual acuity was 20/20 in both eyes.  His January 1947 separation examination show that his uncorrected visual acuity was 20/20 in both eyes.  Therefore, the STRs do not provide evidence showing that the Veteran had a right eye disability in service.  

The Veteran's private medical records show that the Veteran has decreased visual acuity and a history of a mature cataract in the right eye.  They do not discuss his period of military service in any way.  

The Veteran has submitted lay evidence in support of his claim.  In his October 2011 NOD he stated that he had bad eyesight.  In a February 2013 statement, he asserted that his "blurred vision" affected him.  The Veteran did not assert that his right eye condition was related to service.  His lay statements, though competent and credible, do not provide probative evidence in support of his claim.  The second element of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253.  

Further, there is no probative evidence of a nexus between the claimed disability and service.  As discussed above, the medical evidence of record does not provide a link between the Veteran's right eye disability and service.  The lay evidence submitted by the Veteran is not specific and does not address the issue of whether his right eye disability is related to service.  The third element of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253.  Service connection on a direct basis is not warranted.  

A cataract is not a chronic condition as set forth in 38 C.F.R. § 3.303(a).  Therefore, the theory of continuity of symptomatology is not applicable in this case.  38 C.F.R. § 3.303(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In conclusion, the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied with regard to his right eye.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

With regard to the Veteran's left eye, there is no evidence of record that the Veteran has a cataract or any other pathology related to his left eye that is the cause of his decreased visual acuity.  Presbyopia, congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Myopia, astigmatism, and presbyopia are all considered to be forms of refractive error.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10 (December 29, 2007). Actual pathology, other than refractive error, is required to support impairment of visual acuity.  Id.  As a result, service connection may not be granted for the Veteran's left eye. 

The Board has considered the Veteran's lay assertions that he has an eye disability. He is competent to describe observable symptoms such as decreased visual acuity.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, his statement is credible.  However, the Veteran's assertion is not as probative as Dr. A. L.'s findings.  Dr. A. L. stated that he treated the Veteran's eyes and did not diagnose an underlying pathology for his diagnosis of decreased visual acuity.  The findings of Dr. A. L., an eye specialist who examined the Veteran, are more probative than the Veteran's lay assertions.  Further, the Veteran has not specifically asserted that his left eye visual acuity is caused by any underlying pathology.  

The preponderance of the evidence of record shows that the Veteran has not been diagnosed with a left eye disability for VA purposes .  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, the preponderance of the evidence shows the Veteran does not currently have a diagnosis of a left eye disability for VA purposes.  Therefore, service connection for decreased visual acuity in the left eye is not warranted.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied with regard to the left eye.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a back disability is denied.  

Service connection for an eye condition is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


